Eish, P. J.
1. In reviewing the judgment of a superior court in ruling upon a certiorari, the Supreme Court must ascertain the facts from the answer to the writ; allegations in the petition not verified by the answer can not be considered.
2. A plea that the court has no jurisdiction of the defendant’s person must be sworn to by him. Civil Code, §§ 5081, 5082 ; Colquitt v. Mercer, 44 Ga. 432.
3. It must appear in such a plea that there is another court, in this State, which has jurisdiction of the case. Civil Code, § 5082. Consequently, a plea in a justice’s court for the 1026th district G. M. in Pulton county, which alleges that “ This defendant does not now, nor at the time of the commencement of said suit, nor for many months before the commencement of it, reside in Pulton County, Ga., but in Pitzgerald, Irwin county, Ga.,” is not good, as it does not show what court in Irwin county has legal jurisdiction of the case. Fain v. Crawford, 91 Ga. 30.
4. The superior court properly held that the magistrate did not err in striking the plea to the jurisdiction and in rendering judgment for the plaintiff, in the magistrate’s court. Judgment affirmed.

All the Justices concur.

Certiorari. Before Judge Lumpkin. Fulton superior court-March 1, 1904.
Frank A. Arnold, for plaintiff in error.
J. E. & L. F. McClelland, contra.